Final Action
General Information
This application was withdrawn from issue on 12/07/2021 in order to address issues related to the presentation of new matter in the replacement drawings as detailed below. 
The merits of this case have been carefully reconsidered and examined again in light of applicant’s response received 06/28/2021. Applicant’s amendments have overcome the objections to the specification which are hereby withdrawn. Applicant’s amended drawings have overcome the objections which are hereby withdrawn. However, applicant’s amendment has introduced impermissible new matter into the claim necessitating a FINAL REJECTION under 35 U.S.C. 112(a) as set forth below. 
Claim Rejection -– 35 U.S.C. 112(a)
The claim is rejected under 35 USC 112(a) as failing to comply with the description requirement thereof since the design disclosed in the replacement drawings of Figs. 1, and 6 is not supported by the original disclosure. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for:


    PNG
    media_image1.png
    535
    1318
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    531
    1319
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    568
    1318
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    495
    1321
    media_image4.png
    Greyscale

New matter is anything (structure, features, or elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features, or elements.
To overcome this rejection, applicant may attempt to demonstrate by means of argument or evidence that the original disclosure establishes that they were in possession of the amended claim or submit replacement drawings that disclose the claimed design in a manner consistent with the original disclosure.
Conclusion
In conclusion this application stands FINALLY rejected under 35 U.S.C. 112(a) for new matter.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913